SUMMARY ORDER
Petitioner Jian Wei Shi petitions for review from an order of the BIA dated January 7, 2003, denying his claims for asylum, withholding of removal, and relief under the Convention Against Torture (CAT). We assume the parties’ familiarity with the facts and procedural history.
Because the BIA summarily affirmed the Immigration Judge (IJ)’s denial of Shi’s asylum and withholding claims, as allowed by 8 C.F.R. § 1003.1(e)(4)(i), we review the IJ’s decision directly as to those claims. See Secaida-Rosales v. INS, 331 F.3d 297, 305 (2d Cir.2003). Our review is for substantial evidence, and we may reverse “only if no reasonable fact-finder” would have reached the same result. Ramsameachire v. Ashcroft, 357 F.3d 169, 177 (2d Cir.2004) (internal quotation marks omitted). To establish eligibility for asylum, Shi was required to demonstrate either a well-founded fear of future persecution in China or past persecution giving rise to a rebuttable presumption of such a well-founded fear. See Qiu v. Ashcroft, 329 F.3d 140, 148 (2d Cir.2003). Lack of eligibility for asylum would automatically mean that Shi was not entitled to withholding. See id.
We have reviewed the record and find that the BIA’s affirmance of the IJ’s adverse credibility determination is supported by substantial evidence. Shi admittedly testified falsely under oath regarding his possession of a Chinese passport, in support of his claim for voluntary departure. The IJ noted that the “tone and *331specificity” of his testimony in support of his asylum claim did not appear any different from the “tone and specificity” of the testimony when he was admittedly lying. We owe substantial deference to the IJ’s finding that Shi’s demeanor was not that of a credible witness. See Zhang v. United States INS, 386 F.3d 66, 73 (2d Cir.2004).
We have considered the petitioner’s other contentions and find them meritless.
For the foregoing reasons, the petition for review is DENIED.